



WARNING


An order restricting publication in this
    proceeding was made under s. 517 of the
Criminal Code
and continues
    to be in effect.  This section of the
Criminal Code
provides:

517.

(1) If the prosecutor or the accused intends to show
    cause under section 515, he or she shall so state to the justice and the
    justice may, and shall on application by the accused, before or at any time
    during the course of the proceedings under that section, make an order
    directing that the evidence taken, the information given or the representations
    made and the reasons, if any, given or to be given by the justice shall not be
    published in any document, or broadcast or transmitted in any way before such
    time as

(
a
) if a preliminary inquiry is held, the
    accused in respect of whom the proceedings are held is discharged; or

(
b
) if the accused in respect of whom the
    proceedings are held is tried or ordered to stand trial, the trial is ended.

Failure to comply

(2) Every one who fails
    without lawful excuse, the proof of which lies on him, to comply with an order
    made under subsection (1) is guilty of an offence punishable on summary
    conviction.

(3) [Repealed, 2005, c. 32, s. 17]

R.S., 1985, c. C-46, s. 517; R.S., 1985, c. 27 (1st
    Supp.), s. 101(E); 2005, c. 32, s. 17.






CITATION: R. v. Henry, 2011
          ONCA 79




DATE: 20110127



DOCKET: C52408



COURT OF APPEAL FOR ONTARIO



Doherty, Laskin and Gillese JJ.A.



BETWEEN



Her Majesty the Queen



Appellant



and



Clayton Yohan Henry



Respondent



Andreea Baiasu, for the appellant



Paul Calarco, for the respondent



Heard:  January 26, 2011

On appeal from the sentence imposed
          by Justice Robert J.C. Moore of the Ontario Court of Justice dated June 16,
          2010.



APPEAL BOOK ENDORSEMENT



[1]

The trial judge considered all of the
    relevant principles and clearly appreciated the seriousness of the offence.  He
    also had to consider the Gladue Report, the respondents personal
    circumstances and the respondents substantial progress in the two years
    between the offence and the sentencing.  Alcohol was the cause of the
    respondents conduct.  He has addressed that problem prior to sentencing.

[2]

We see no basis upon which to interfere
    with the trial judges disposition.  The respondents post-sentence progress
    over the last seven months tends to confirm the wisdom of the sentence
    imposed.  He continues to abstain from alcohol and further his personal
    rehabilitation.

[3]

Leave to appeal is granted and the appeal
    is dismissed.


